Case 1:19-bk-14827-SDR        Doc 64 Filed 04/14/20 Entered 04/14/20 09:07:48               Desc
                               Main Document    Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF TENNESSEE
                                SOUTHERN DIVISION

In re: PEGGY ANNETTE WILLBANKS              §       Case No. 19-14827-SDR
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


KARA L WEST, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/13/2019.

       2) The plan was confirmed on 03/17/2020.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 03/30/2020.

       6) Number of months from filing or conversion to last payment: 4.

       7) Number of months case was pending: 5.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $7,570.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 1:19-bk-14827-SDR        Doc 64 Filed 04/14/20 Entered 04/14/20 09:07:48                  Desc
                               Main Document    Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,500.00
      Less amount refunded to debtor(s)                      $ 1,176.97
NET RECEIPTS                                                                         $ 323.03



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                      $ 0.00
       Court Costs                                             $ 310.00
       Trustee Expenses & Compensation                          $ 13.03
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 323.03

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal      Interest
Name                               Class    Scheduled    Asserted       Allowed        Paid          Paid
QUANTUM3 GROUP LLC                 Uns       1,070.00    1,070.00       1,070.00       0.00          0.00
CATHOLIC HEALTH INITATIVES         Uns           0.00      175.00         175.00       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns         185.73      185.73         185.73       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns       1,005.32    1,005.32       1,005.32       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns           0.00      175.00         175.00       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns         664.60      664.60         664.60       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns           0.00      664.60         664.60       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns         792.90      792.90         792.90       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns       1,294.00    1,294.00       1,294.00       0.00          0.00
PARKRIDGE WEST HOSPITAL            Uns         820.95      820.95         820.95       0.00          0.00
SKIN CANCER & COSMETIC             Uns          59.31       59.31          59.31       0.00          0.00
COURTESY FINANCE                   Uns       2,104.39    2,160.76       2,160.76       0.00          0.00
SPEEDY / RAPID CASH                Uns           0.00      531.31         531.31       0.00          0.00
INDEPENDENT DEALERS                Sec      12,590.22   15,010.94      15,010.94       0.00          0.00
AARON'S                            Sec       2,000.00         NA             NA        0.00          0.00
ASPEN DENTAL                       Uns         103.61         NA             NA        0.00          0.00
CHATTANOOGA EMERGENCY MED          Uns         714.00         NA             NA        0.00          0.00
HERON EMERGENCY PHYS, PLLC         Uns          80.32         NA             NA        0.00          0.00



UST Form 101-13-FR-S (9/1/2009)
Case 1:19-bk-14827-SDR        Doc 64 Filed 04/14/20 Entered 04/14/20 09:07:48           Desc
                               Main Document    Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim   Principal      Interest
Name                              Class   Scheduled   Asserted   Allowed        Paid          Paid
HERON EMERGENCY PHYS, PLLC        Uns        152.39        NA         NA        0.00          0.00
HERON EMERGENCY PHYS, PLLC        Uns        970.00        NA         NA        0.00          0.00
MEDICAL DATA SYSTEMS/             Uns        175.00        NA         NA        0.00          0.00
MEDICAL DATA SYSTEMS/             Uns        154.00        NA         NA        0.00          0.00
ONLINE COLLECTIONS/ASSOC IN       Uns        232.00        NA         NA        0.00          0.00
ONLINE COLLECTIONS/ASSOC IN       Uns        232.00        NA         NA        0.00          0.00
ONLINE COLLECTIONS/ASSOC IN       Uns        188.00        NA         NA        0.00          0.00
ONLINE COLLECTIONS/ASSOC IN       Uns        188.00        NA         NA        0.00          0.00
PARKRIDGE WEST HOSPITAL/          Uns        175.00        NA         NA        0.00          0.00
PATHGROUP                         Uns         21.79        NA         NA        0.00          0.00
PENDRICK CAPITAL PARTNERS II      Uns      2,154.00        NA         NA        0.00          0.00
QUANTUM3 GROUP LLC/CASCADE        Uns      1,070.00        NA         NA        0.00          0.00
RADIOLOGY ALLIANCE                Uns         16.30        NA         NA        0.00          0.00
SOUTHERN CASH                     Uns        147.00        NA         NA        0.00          0.00
SUN LOAN COMPANY                  Uns          0.00        NA         NA        0.00          0.00
TRANSWORLD SYS INC/HERON          Uns        970.00        NA         NA        0.00          0.00
WORLD ACCEPTANCE/FINANCE          Uns        420.00        NA         NA        0.00          0.00
ENVISION PHYS SRVS                Uns          0.00        NA         NA        0.00          0.00
PARKRIDGE WEST HOSP               Uns          0.00        NA         NA        0.00          0.00
PREMIER WHITWELL MED PLAZA        Uns          0.00        NA         NA        0.00          0.00
RADIOLOGY ALLIANCE                Uns          0.00        NA         NA        0.00          0.00
CLERK U S BANKRUPTCY COURT        Adm          0.00     310.00     310.00     310.00          0.00
W THOMAS BIBLE JR ESQ             Lgl          0.00   3,750.00   3,750.00       0.00          0.00




UST Form 101-13-FR-S (9/1/2009)
Case 1:19-bk-14827-SDR        Doc 64 Filed 04/14/20 Entered 04/14/20 09:07:48   Desc
                               Main Document    Page 4 of 5




Summary of Disbursements to Creditors:

                                            Claim            Principal          Interest
                                            Allowed          Paid               Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00         $ 0.00             $ 0.00
      Mortgage Arrearage                          $ 0.00         $ 0.00             $ 0.00
      Debt Secured by Vehicle               $ 15,010.94          $ 0.00             $ 0.00
      All Other Secured                           $ 0.00         $ 0.00             $ 0.00
TOTAL SECURED:                              $ 15,010.94          $ 0.00             $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage               $ 0.00          $ 0.00             $ 0.00
        Domestic Support Ongoing                 $ 0.00          $ 0.00             $ 0.00
        All Other Priority                       $ 0.00          $ 0.00             $ 0.00
TOTAL PRIORITY:                                  $ 0.00          $ 0.00             $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 9,599.48          $ 0.00             $ 0.00



Disbursements:

       Expenses of Administration              $ 323.03
       Disbursements to Creditors                 $ 0.00

TOTAL DISBURSEMENTS:                                           $ 323.03




UST Form 101-13-FR-S (9/1/2009)
Case 1:19-bk-14827-SDR           Doc 64 Filed 04/14/20 Entered 04/14/20 09:07:48                   Desc
                                  Main Document    Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 04/14/2020                        By: /s/ Kara L West
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
